Citation Nr: 0533331	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Department of Human 
Services, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
previously before the Board in February 2002 at which time 
the Board undertook additional development pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  In May 2002, the Board reopened 
entitlement to service connection for PTSD.  In April 2003, 
the Board, again, undertook additional development pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  In light of this 
regulation being invalidated, the matter was remanded back to 
the RO in September 2003 in compliance with due process 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran did not engage in combat with the enemy, and he 
has not furnished sufficient information regarding claimed 
stressors to allow for verification.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for PTSD prior to enactment 
of the VCAA.  The veteran's appeal stems from a February 2001 
rating decision which denied service connection.  In October 
2000, the RO requested that the veteran complete a stressor 
statement.  In September 2002, the RO requested additional 
information regarding his claimed stressors.  In February 
2004 and June 2005, VCAA letters were issued.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided prior to a decision on the merits.  Additionally, 
this matter was remanded in February 2002, April 2003, and 
September 2003 to ensure compliance with the VCAA, and as 
noted the veteran subsequently received two VCAA letters.  
The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  RO 
attempts to obtain more details from the veteran regarding 
his claimed PTSD stressors have not been successful. 

The veteran has been afforded VA examinations.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Service personnel records reflect that the veteran was a jet 
engine mechanic.  Service medical records reflect that in 
October 1972, the veteran sought psychiatric evaluation.  The 
veteran stated that he felt like was "about to 'break.'"  
The examiner's impression was that the veteran was "flighty 
in ideas, has abnormal affect and needs a good evaluation."  
He was mildly paranoid at the time of the examination and 
distrustful of everyone.  He was hospitalized for a few days, 
and was prescribed thorazine which calmed him down.  Another 
examiner noted that the veteran was evaluated at length.  He 
was coherent, goal oriented and cooperative.  His mood and 
affect were good.  Range was appropriate to expressed 
ideation and situation.  He had no homicidal or suicidal 
ideation, and denied any hallucinations.  The examiner's 
impression was no mental illness.  The examiner noted that 
from history the veteran had an agitated state with 
concurrent alcohol and resultant pathologic intoxication.  An 
examination performed for separation purposes in February 
1973 reflected that his psychiatric state was clinically 
evaluated as normal.

A VA medical report dated in September 1988 reflects that the 
veteran presented to the emergency room in July 1988.  He was 
intoxicated, stating that he was thinking of killing himself.  
He reported hearing the sounds of Vietnam, including voices 
and the sounds of explosions.  The veteran reported 
increasing social and economic stressors from garnishments of 
his paycheck for unpaid bills.  He reported that his two 
eldest children had moved out of the house, and were no 
longer in contact.  He reported that his employment had gone 
from respectable to 'bottom of the barrel' being a janitor.  
The medical record reflects that the veteran was hospitalized 
for approximately 9 weeks.  On discharge, the diagnosis 
rendered was major depression, alcohol abuse, rule out PTSD.

In December 1988, the veteran underwent a psychiatric 
consultation and an impression of alcohol dependence and rule 
out major depression is reflected.

An August 1989 clinical record reflects the veteran's report 
of flashbacks since 1969.  The examiner noted that the 
veteran was intoxicated.

An October 1989 VA mental health evaluation reflects a 
diagnosis of PTSD, rule out major depression and alcohol 
abuse and dependence.

In May 1990, the veteran underwent a VA examination.  The 
veteran reported that he served in the Air Force, and was 
based in Thailand on the Cambodian border, serving in this 
location for 12 months from 1971 to 1972.  He was an airplane 
mechanic and was sent to Thailand to service a particular 
plane.  He said that he "put maybe a thousand young men into 
their planes to go off on a mission to Vietnam, and many of 
those would never come back."  He described a suicide which 
occurred on the base.  He described an incident in which a 
child handed an American a live grenade and then ran off.  He 
described gunfire and explosions on the base.  The base was 
bombed which "petrified" him to the point that he was not 
able to do what he was supposed to do under the 
circumstances.  He described small arms fire and mortar fire.  
He reported symptoms of difficulty sleeping and nightmares.  
He reported problems working with Orientals.  He reported 
flashbacks of seeing bombs going off on the airfield and 
airplanes burning up at the end of the runway.  He reported 
having ten jobs since discharge from service.  He reported a 
drinking problem since the age of 18 but denied any legal 
problems.  On mental status examination, the examiner noted 
that the veteran has a long history of alcohol abuse and 
difficulty with socialization and symptoms characteristic of 
PTSD.

Beginning in September 1998, VA outpatient treatment records 
reflect that the veteran sought treatment for PTSD and 
depression.  

In April 2000, the veteran sought treatment with a VA 
psychiatrist, as he had experienced a severe panic attack the 
day before and stated that his symptoms had gotten worse.  He 
reported that he was a Vietnam veteran with a history of 
depression and anxiety since 1974.  He reported that he had 
stopped the use of alcohol and drugs.  He reported depressed 
mood, easy tearfulness, poor sleep, intermittent suicidal 
thoughts and poor concentration.  He reported intrusive 
thoughts about Vietnam, nightsweats and hypervigilance.  The 
diagnosis rendered was PTSD with major depression.  A July 
2000 outpatient treatment record from the same psychiatrist 
reflects the opinion that the veteran's PTSD was related to 
his military experiences.

An April 2000 mental health intake and assessment reflects 
the veteran's claim of childhood abuse, and during service 
being under fire constantly for one year on the Laos and 
Cambodia border.

In November 2000, the veteran underwent a VA examination.  
The examiner noted that the May 1990 VA examiner had elicited 
several stressors.  The veteran was "quite irritable" and 
made it clear that he did not want to remember any of these 
events and he did not want to talk about them.  Later, the 
veteran stated that he was unable to remember any nightmares 
or dreams, and noted that he wakes up and is sweaty.  Upon 
mental status examination, the examiner found that the 
veteran's presentation was consistent with chronic PTSD and 
recurrent major depressive disorder.  He noted that the 
veteran would not cooperate in remembering stressors and 
there was no point in further irritating him.  

In a November 2000 stressor statement, the veteran reported 
that in 1971 while stationed as Ubon Air Base in Thailand, an 
aircraft caught on fire taking off, and they were unable to 
get to the crew to help and they did not for two more days 
whether they were alive or dead.  He further stated that 
while on duty, he was under continuous sniper fire.  He 
indicated that he observed blood in cockpits, and bombers 
left and never came back.

In June 2003, the United States Armed Services Center for 
Unit Records Research (USACURR) determined that they were 
unable to verify the validity of the veteran's claimed 
stressors because there was insufficient stressor 
information.

In an April 2004 stressor statement, the veteran stated that 
in November 1971 he arrived at the air base in Thailand and 
was told that outside the base a soldier was handed a grenade 
by a child.  He reported that an aircraft caught on fire and 
dropped percussion bombs 50 to 100 yards from him.

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran's diagnosed PTSD is 
etiologically related to active service.  As a result, 
service connection for this disability must be denied.

The Board has carefully reviewed all of the evidence to 
include the service medical records, post-service VA 
treatment records, VA examinations, and the veteran's 
stressor statements.  Medical evidence dated in October 1989 
indicates an initial diagnosis of PTSD based on the veteran's 
purported in-service experiences and post-service 
symptomatology.

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  
The veteran's military personnel records reflect that he 
served as a jet engine mechanic.  His records do not indicate 
that he participated in combat, nor that he was in receipt of 
decorations or awards suggestive of combat status.  Because 
the record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.

Accordingly, the primary question which must be resolved in 
this decision is whether the veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  While acknowledging a diagnosis of PTSD, 
critical elements of this diagnosis, most fundamentally those 
concerning the existence of stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
Whether the veteran was actually exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers may have done so.  In July 2000, a VA psychiatrist 
opined that the veteran's PTSD was as a result of his 
military experiences, however, the psychiatrist does not 
discuss any specific stressors in rendering this opinion.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the evidence.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

The veteran has claimed generally that he was told that a 
child handed a soldier a grenade, a suicide occurred on base, 
the base was bombed, he experienced small arms fire and 
mortar fire, bombers took off and did not return, there was a 
fire on an aircraft, and he observed bloody cockpits.  As 
noted, VA attempted to verify the veteran's claimed 
stressors, however, in June 2003 USACURR informed VA that it 
was unable to verify any claimed stressors as there was 
insufficient information.  Subsequently, the veteran 
submitted another stressor statement, however, this statement 
also did not provide any detailed information warranting a 
submission to USACURR.  In June 2005, VA specifically 
requested specific locations, dates of events, and full names 
of casualties with regard to his claimed stressors, however, 
he has not provided VA with such information.  The Board in 
no way intends to impugn the sincerity of the statements made 
by the veteran; however, his statements that these events 
occurred are insufficient, by themselves, to establish 
entitlement to service connection.  The Board stresses that 
mere presence in a combat zone is not sufficient, solely in 
and of itself, to support a diagnosis of PTSD.  A stressor 
must consist of an event during service.  Zarycki v. Brown, 6 
Vet.App. 91, 99 (1993).  The Board must, therefore, conclude 
that there is no evidence to substantiate that the veteran's 
claimed in-service stressors occurred.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Furthermore, 
the Board notes that the veteran's post-service medical 
examiner appears to have rendered a diagnosis of PTSD based 
upon the veteran's uncorroborated accounts as to his in-
service experience.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD in the record lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


